Order unanimously reversed, with costs, cross motion to direct arbitration denied and motion to stay arbitration granted. Memorandum: The collective bargaining agreement to which the parties to this appeal are bound contains a provision for the submission to arbitration, with stated exceptions, of any question relating to its violation. One of the stated exceptions is “ jurisdictional questions.” Implicit in the *877record before us is the claim of respondent that appellant violated the contract by assigning certain work to ironworkers which under the terms of the writing should have been performed by millwrights. While respondent union was made exclusive bargaining agent “ with respect to the rates of pay, hours of employment and working conditions,” we find no provision in the contract vesting in the union authority to bargain with respect to work assignments with the resulting right to seek arbitration in the event of a claimed violation of the contract as to such a matter. To the contrary the contract elsewhere provides that disputes relating to work jurisdiction are to be adjudicated by the National Joint Board for the Settlement of Jurisdictional Disputes. We conclude that the present disagreement is not arbitrable pursuant to article XI of the contract but must be resolved in accordance with paragraphs 3 and 6 of article I of the agreement. (Appeal from order of Oneida Special Term denying motion to stay arbitration.) Present ■ — Goldman, P. J., Witmer, Moule, Bastow and Henry, JJ.